DETAILED ACTION
This action is in response to the amendment filed on March 14, 2022.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
1.	Applicant’s arguments regarding the amendment dated March 14, 2022, with respect to USC 103 rejection of claims 1-13, that: “that “assigning a score to the generated entailment pair, wherein the score assigned a first time the entailment pair is generated is an initial score; and generating the entailment pair at least one additional time based on retrieving at least one additional passage in response to at least one additional query, wherein the score is adjusted each additional time the entailment pair is generated using a weighting multiplier based on a ranking of the at least one additional passage; and storing the generated entailment pair in an entailment pair knowledgebase based on the score of the entailment pair exceeding a threshold value.”

The Office respectfully disagrees. Tanev teaches in [0031], 0033], extracting entailment pairs/relations from a corpus and storing said extracted pattern together with the input pattern as an entailment pair/relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each extracted pair is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection the quality of the entailment pair/relation extraction in that only those are outputted and added to the knowledge base.  In addition, Liang teaches assigning scores based on a set of weighted preferences then chooses as the candidate entity/pair, the entity that corresponds to the highest score. The identified entailment pair may be ranked and/or grouped based on their relevance/importance to the input text. The list of related entities can be generated in a number of ways, including at least the following: constructed manually; derived from structured knowledge bases; for example, for movie actor "Will Smith", related entities could include the titles of major movies he acted in, other actors he co-starred with, etc.; or automatically collected from a set of text documents.

Applicant further argues regarding USC 101 rejection that “the invention provides “[a]n ‘improvement in computer-related technology’” as well as an improvement to at least the field of Question-Answering systems by generating entailment pairs based on selected anchor pairs and assigning scores to the generated entailment pairs.”

The Office respectfully disagrees. The claims recite selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms in the at least two passages or two questions. The specification at [0054] explains that anchor term "generally refers to a term representing an entity that can plausibly be "linked" across passages or questions," such as people, organizations, locations, temporal expressions, etc. The specification also discusses entailment pairs or phrases, stating that "An entailment pair is a defined entailment relationship between one text fragment (such as a word or phrase) and another text fragment," consistent with the usage of the term "entailment" in linguistics ("a relationship between two sentences such that if the first is true, the second must also be true"). These limitations could be performed in the human mind; for example, by a person observing that terms appear in both text passages and then evaluating the texts to see how one sentence containing the anchor terms entails another. A limitation that can reasonably be performed in the human mind recites a Mental Process. 
The claims taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.

Regarding dependent claims 2, 4-6, and 8-13, Applicant has not overcome the rejections and they remain similarly rejected.

	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (ALCHEMYAPI,"EntityExtractionAPI,"AlchemyAPI, September 28, 2014 [accessed on March4, 2021], 4 pages, WayBackMachine,Retrieved from the Internet:Alchemyapi.com/products/alchemylanguage/entity-extraction/>.)
(STANFORDNLPGROUP,"CoreNLP,”CoreNLPOverview”[online],[accessed on March4,2021],6 pages.)

(Entity Linking with a Knowledge Base: Issues, Techniques, and Solutions; Wei Shen, Jianyong Wang, Senior Member, IEEE, and Jiawei Han, Fellow, IEEE; IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINNERING VOL: 27 NO: 2; YEAR 2015.)




Claim Rejections – 35 USC § 101
3.	 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. Claim1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. 

 i.) Claim 1 recites selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms in the at least two passages or two questions. The specification at [0054] explains that anchor term "generally refers to a term representing an entity that can plausibly be "linked" across passages or questions," such as people, organizations, locations, temporal expressions, etc. The specification also discusses entailment pairs or phrases, stating that "An entailment pair is a defined entailment relationship between one text fragment (such as a word or phrase) and another text fragment," consistent with the usage of the term "entailment" in linguistics ("a relationship between two sentences such that if the first is true, the second must also be true"). These limitations could be performed in the human mind; for example, by a person observing that terms appear in both text passages and then evaluating the texts to see how one sentence containing the anchor terms entails another. A limitation that can reasonably be performed in the human mind recites a Mental Process. 

ii.) At step 2A, prong two, the claim recites receiving first and second texts, querying a passage database using the first and second texts, and retrieving a passage from the passage database in response to the query. These limitations describe insignificant pre-solution data gathering, and therefore cannot integrate the judicial exception into a practical application. The claim is directed to an abstract idea. At step 2B, the data gathering steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory." The claim does not recite significantly more than the abstract idea. The claim is therefore ineligible. In light of the above analysis and MPEP 2106 “assigning a score” is also a mental process. Also, “storing the generated list’ is an extra-solution activity. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. The claims taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself. All dependent claims have been analyzed for each of the steps stated above. 

Dependent claims are not patent eligible for the same reasons as applied above. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 7 are cancelled. Claims 1-2, 4-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanev al. (US 2010/0138216 A1) in view of Liang et al. (US 2009/0144609 A1.)

Regarding claim 1, Tanev discloses “A method for generating a textual entailment pair by an electronic natural language processing system, comprising: receiving first and second texts; querying a passage database using the first and second texts; retrieving a passage from the passage database in response to the query; .” (See [0033]) (The invention relates to a method for building a knowledge base containing entailment relations, comprising the steps of extracting entailment relations from a corpus (articles); and storing said extracted pattern together with said input pattern, i.e., anchor pairs, as entailment relation into said knowledge base. Such a method for building a knowledge base containing entailment relations, therefore comprises the steps of: a) providing at least one input pattern (p) with N pattern slots (N>1), said input pattern (p) expressing a specific semantic relation between N entities that fill the N pattern slots of the input pattern (p) as slot fillers.)
“and assigning a score to the generated entailment pair; wherein the score assigned a first time the entailment pair is generated is an initial score; and generating the entailment pair at least one additional time based on retrieving at least one additional passage in response to at least one additional query, wherein the score is adjusted each additional time the entailment pair is generated using a weighting multiplier based on a ranking of the at least one additional passage” See Tanev in [0031], [0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. The entities may be ranked and/or grouped based on their relevance/importance to the input text.
 This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base. See also Liang, wherein the identified entailment pair may be ranked and/or grouped based on their relevance/importance to the input text. The list of related entities can be generated in a number of ways, including at least the following: constructed manually; derived from structured knowledge bases; for example, for movie actor "Will Smith", related entities could include the titles of major movies he acted in, other actors he co-starred with, etc.; or automatically collected from a set of text documents.)
 “and storing the generated entailment pair in an entailment database if the score exceeds a threshold value” See Tanev in [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.)
But, Tanev does not explicitly disclose ““selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions: and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments”
However, Liang teaches “selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions: and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms” (See Abstract Fig. 4 and [0022]-[0023], [0044]) (Embodiments provide an entity recognition and disambiguation system that, based upon input of a text segment/document, automatically determines which entities are being referred to by the text using both natural language processing techniques and analysis of information from contextual data in the surrounding text. Relationship search and indexing defines data structures, techniques, and systems for natural language processing that preprocess and store document information in one or more annotated phrase, clause, or sentence-based indexes. The annotations store tag-based information, along with the terms of a clause or sentence, so that existing keyword-based search engines can be leveraged to perform natural language based processing instead of simple keyword searching. The tag-based information may include one or more of parts-of-speech tags, grammatical role tags, ontological information, entity tags, and other types of information. The relationship search technology also defines methods, systems, and techniques for performing relationship queries, as opposed to traditional keyword-based searching. In block 401 of FIG. 4, the input text segment (document, etc.) is pre-processed, using the NLP parsing/preprocessor of FIG. 3. The preprocessor takes input text and produces one or more data structures that contain the structure of regions, paragraphs, sentences, as well as associated meta-tags etc.
 The linguistics analysis engine 311 receives text from the text documents 310 which has been potentially preprocessed and determines characteristics about the entities but not yet resolved in the documents. The knowledge analysis engine 312 matches these characters to find possible candidate entities. The matching ontology entries to the identified entities are stored, as annotations of phrases within the sentence-level indices, to support queries against them.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tanev (Method for extraction of relation patterns) with Liang (NLP-based entity recognition and disambiguation) in view of the suggestions provided by Liang in paragraph [0002], which suggests, “the need for intelligent electronic assistants to aid in locating and/or discovering useful or desired information amongst the morass of data is paramount. The sheer quantity of data is prohibitive for many natural language processing techniques. The use of natural language processing to search text to correctly recognize people, places, or things is fraught with difficulties. Provided is a system for entity identification using natural language processing and, in particular, to methods and systems for recognizing and disambiguating named entities using natural language processing, knowledge repositories, and/or other contextual information.“ Liang [002]
 Regarding claim 2, Tanev in view of Liang discloses “The method of claim 1, further comprising: retrieving a plurality of additional passages; performing term-matching between terms in the question and terms in the retrieved passage and in the plurality of additional passages; and scoring the retrieved passage and the plurality of additional passages based on the term matching, and wherein generating an entailment pair is based on the scoring.;” (See [0018]) (The proposed method makes use of an automatic or semi-automatic procedure to learn iteratively patterns for specific relations using clusters of similar articles. For each considered relation the user provides the system with one or several pivot patterns or input patterns, and the system returns patterns, which express the same meaning in different ways. (See [0042]) (The algorithm described here is a bootstrapping iterative machine learning. The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input. In a first embodiment of the invention, the input pattern (p) is a linear pattern. In another embodiment, the input pattern (p) is a syntactic pattern and said articles are syntactically parsed prior to the processing of said articles with respect to the input pattern. See also Liang: [0037], Multiple algorithms are available to make the determination.)
Regarding claim 4, Tanev in view of Liang discloses “The method of claim 1, further comprising: providing the entailment pair to a process in a question-answering (QA) pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 5, Tanev in view of Liang discloses “The method of claim 1, wherein the first text is a question and the second text is a candidate answer.” (See [004]) (If a Question and Answer system has to answer the question "Who owns YouTube.RTM.?" and the corpus includes the phrase "Google.RTM. acquired YouTube.RTM.", the system can use the known entailment relation to conclude that this phrase really indicates the desired answer.)
Regarding claim 6, Tanev in view of Liang discloses “The method of claim 1, wherein querying a passage database and retrieving a passage are performed by an information retrieval engine in a natural language processing pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 8, Tanev in view of Liang discloses “The method of claim 7, wherein the passage scorer performs term matching between at least one term in the first text and at least one term in the retrieved passage, and the method further comprises: generating one or more parse trees for the first text and the retrieved passage; identifying one or more focus terms in respective parse trees of the first text and the retrieved passage” (See [0025]) (Syntactic patterns are syntactic trees which have two or more slots. Each slot can be filled with a specific entity type. In the example above, slots are designated with PERSON1 and PERSON2; they can be filled just by names of type person. Syntactic templates are matched against syntactic trees, so they are not dependent on the linear word order and the additional words, which can appear in-between.)
“identifying one or more focus subgraphs for the first text and for the retrieved passage based on the identified focus terms; and aligning at least one focus subgraph of the first text with at least one subgraph of the retrieved passage.” (See [0025]) (Slots are designated with PERSON.sub.1 and PERSON.sub.2; they can be filled just by names of type person. The first pattern will match phrases like "John Adams, president of ABC Corp., criticized sharply his colleague Adam Howard.)
	Regarding claim 9, Tanev in view of Liang discloses “The method of claim 1, wherein selecting an anchor pair comprises: identifying a first anchor term in the first text matched by a term matcher to a second anchor term in the retrieved passage; and designating the first anchor term and the second anchor term as an anchor pair.” (See [0009]) (Providing at least one input pattern (p) with N pattern slots, said input pattern (p) expressing a specific semantic relation between N entities that fill the N pattern slots of the input pattern (p) as slot fillers, [0011] b) providing at least one cluster (c) of articles, said articles of said cluster (c) relating to a common main topic; [0012] c) processing said articles with respect to the input pattern (p) and identifying the identities which match the semantic type of the N pattern slots; [0013] d) if said at least one input pattern matches a portion of an article (a) of said at least one cluster.)
Regarding claim 10, Tanev in view of Liang discloses “The method of claim 1, further comprising: aligning a first text fragment, in the first text, with a second text fragment, in the retrieved passage, based on aligned first and second anchor terms in an first anchor pair, wherein the first anchor term appears in the first text fragment, and the second anchor term appears in the second text fragment; aligning a third anchor term in the first text with a fourth anchor term in the retrieved passage, wherein the third anchor term is not in the firs text fragment and the fourth anchor term is not in the second text fragment; identifying a third text fragment, in the first text, connecting the third anchor term to the first text fragment; and identifying a fourth text fragment, in the retrieved passage, connecting the fourth anchor term to the second text fragment, wherein the entailment pair comprises the third and fourth text fragments..” (See [0013])(If all the parts of the pattern are matched in the text fragment and all the N slots match text entities from the corresponding type:  together with the sentence in which they occur into a second table C.sub.0; [0016] iii) from the sentences stored in table C.sub.0, extracting patterns which span over the corresponding N slot fillers (s.sub.1, s.sub.2, . . . , s.sub.N), said extracted pattern expressing a semantic relation between said N slot fillers; and [0017] iv) forming an entailment relation between said extracted patterns and said input pattern.)
Regarding claim 11, Tanev in view of Liang discloses “The method of claim 10, wherein identifying, in a given text, a corresponding text fragment, including one or both of the third and fourth text fragments, comprises: identifying a shortest path in a parse tree of the given text, the shortest path comprising words connecting the anchor term to an aligned text fragment in the given text.” (See [0055]) (Different approaches for pattern extraction (both for linear and syntactic patterns) are described.)

Regarding claim 12, Tanev in view of Liang discloses “The method of claim 1, wherein the entailment pair is generated each time the pair of text fragments connecting the anchor terms is extracted from a passage.” (See [0031], 0033], extracting entailment pairs/relations from a corpus and storing said extracted pattern together with the input pattern as an entailment pair/relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each extracted pair is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection the quality of the entailment pair/relation extraction in that only those are outputted and added to the knowledge base.  In addition, Liang teaches assigning scores based on a set of weighted preferences then chooses as the candidate entity/pair, the entity that corresponds to the highest score.

Regarding claim 13, Tanev in view of Liang discloses “The method of claim 12, wherein the ranking of the at least one additional passage is generated using a passage scorer.” (See Liang, [004] and [0110], wherein the identified entailment pair may be ranked and/or grouped based on their relevance/importance to the input text. The list of related entities can be generated in a number of ways, including at least the following: constructed manually;derived from structured knowledge bases; for example, for movie actor "Will Smith", related entities could include the titles of major movies he acted in, other actors he co-starred with, etc.; or automatically collected from a set of text documents.)

					 					 




 						

                                                          Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY M MCGHEE/Examiner, Art Unit 2154        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154